Citation Nr: 0800144	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  05-25 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE


Entitlement to an effective date earlier than April 23, 2002, 
for a 100 percent rating for seizure disorder.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1971 to October 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in July 2003, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, NM.  


FINDINGS OF FACT

1. By rating decision in July 1975, the RO granted service 
connection for seizure disorder and assigned a 10 percent 
rating, effective October 26, 1974; in subsequent rating 
decisions by the RO in June 1980, March 1983, and August 
1983, the 10 percent rating was continued; in a rating 
decision in April 1984 (the diagnosis of seizure disorder was 
changed to tension headaches with migraine component) and in 
subsequent ratings decisions by the RO in April 1992, August 
1995, and February 1997, the 10 percent rating was continued; 
in a rating decision in August 1999, the RO assigned a 30 
percent rating; in a rating decision in November 2000, the RO 
continued the 30 percent rating for tension headaches with 
migraine component and separately rated the seizure disorder 
as 10 percent disabling; after each rating decision, the 
veteran was notified of the determination and of his 
appellate rights, but he did not initiate an appeal of any 
rating decision and by operation of law, the rating decisions 
became final.

2. Entitlement to a 100 percent rating for seizure disorder 
did not arise before April 23, 2002. 




CONCLUSION OF LAW

The requirements for an effective date earlier than April 23, 
2002, for the 100 percent rating for seizure disorder have 
not been met.  38 U.S.C.A. §§ 1155, 5110(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.400(o) (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letters, 
dated in August 2005 and March 2006.  The veteran was 
notified that VA would obtain VA records and records of other 
Federal agencies and that he could submit private medical 
records or authorize VA to obtain the records on his behalf.  
The veteran was asked to submit any evidence that would 
include that in his possession.  The veteran was notified of 
the evidence needed to substantiate the claim for an earlier 
effective date and of the degree of disability assignable.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).  

To the extent the VCAA notice was not timely provided, as the 
timing error did not affect the essential fairness of the 
adjudication and the purpose of the VCAA notice was not 
frustrated, the presumption of prejudicial error is rebutted.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (VCAA 
notice error that does not affect the essential fairness of 
the adjudication is not prejudicial.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained VA records and 
afforded the veteran VA examinations in December 2001 and 
November 2002.  As the veteran has not identified any 
additional evidence pertinent to the claim and as there are 
no additional records to obtain, the Board concludes that no 
further assistance to the veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist. 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

The effective date of the award of an increase in 
compensation is either the date of claim or the dated 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(o)(1).  The exception to the rule 
allows for the earliest date as of which it was factually 
ascertainable that an increase in disability had occurred if 
the claim was received within 1 year from such date; 
otherwise, the effective date is the date of receipt of the 
claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Factual Background

By rating decision in July 1975, the RO granted service 
connection for seizure disorder and assigned a 10 percent 
rating, effective October 26, 1974.  In subsequent rating 
decisions by the RO in June 1980, March 1983, and August 
1983, the 10 percent rating was continued.  In a rating 
decision in April 1984, the diagnosis of seizure disorder was 
changed to tension headaches with migraine component and in 
subsequent ratings decisions by the RO in April 1992, August 
1995, and February 1997, the 10 percent rating was continued.  
In a rating decision in August 1999, the RO increased the 
rating to 30 percent rating.  In a rating decision in 
November 2000, the RO continued the 30 percent rating for 
tension headaches with migraine component and separately 
rated the seizure disorder as 10 percent disabling.  After 
each rating decision by the RO, the veteran was notified of 
the determination and of his appellate rights, but he did not 
initiate an appeal of any rating decision and by operation of 
law, the rating decisions became final.    

VA records, dated August 23, 2000, show that the veteran 
complained of major seizures 2 to 3 times per month and minor 
seizures several times per week. 

On July 27, 2001, the veteran file a claim for increase for 
seizure disorder was received at the RO.  

On VA examination in December 2001, the veteran stated that 
he had 2 to 7 seizures per month.  The examiner expressed the 
opinion that the veteran had pseudoseizures.  

The RO accepted as a claim for increase the veteran's 
statement received at the RO on April 23, 2002. 

On VA examination in November 2002, the veteran stated that 
he experienced frequent and variable seizures, averaging 2 to 
3 per month.  The examiner concluded the veteran had a 
seizure disorder which was not completely controlled.  

Analysis

All the rating decisions by the RO from July 1975 to November 
2000 became final based on the evidence of record.  38 
U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

By operation of law, a previous rating decision by the RO is 
binding and will be accepted as correct in the absence of 
clear and unmistakable error.  38 C.F.R. §§ 3.104, 3.105(a).  
The veteran has not raised clear and unmistakable error in 
the above rating decisions by the RO.  For this reason, there 
is no legal basis for an effective date earlier than receipt 
of the current claim for increase. 

Under 38 C.F.R. § 3.157(b)(1), the date of VA outpatient 
treatment in August 2000 is the date of receipt of claim, 
that is, August 23, 2000. 

The effective date therefore is either the date of claim, 
August 23, 2000, or the dated entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1). 

Under Diagnostic Code 8911, the criteria for a 100 percent 
rating is an average of at least 1 major seizure per month 
over the last year.  A major seizure is characterized by 
generalized tonic-clonic convulsion with unconsciousness.  

VA records, dated from February 2000 to June 2001, show that 
on several occasions the veteran complained of major seizures 
2 to 3 times per month, but the records contain no 
contemporaneous documentation by complaint or finding of a 
major seizure characterized by generalized tonic-clonic 
convulsion with unconsciousness.  During hospitalization for 
pneumonia in May 2000, it was noted that the seizure disorder 
was controlled with medication.  There are no relevant VA 
records between June 2001 and October 2001 and from December 
2001 to April 2002. 

As the criteria for a 100 percent rating under Diagnostic 
Code 8911, namely, an average of at least 1 major seizure per 
month over the last year, was not show prior to April 23, 
2002, an effective date before April 23, 2002, is not 
warranted. 


ORDER

An effective date before April 23, 2002, for a 100 percent 
rating for seizure disorder is denied.


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


